                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DEDEY DAOUD,

         Plaintiff,                                   Case No. 2:18-cv-11224
                                                      Honorable Laurie J. Michelson
 v.

 COUNTY OF OAKLAND, BRYAN OTTO,
 and OTHER UNKNOWN OFFICERS, in
 their individual and official capacities,

         Defendants.


      OPINION AND ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO
                             DISMISS [6]


        Following his arrest in March of 2016, Dedey Daoud was transferred to the Oakland

County Jail. Daoud alleges that, while in the booking area of the jail, he suffered an unprovoked

attack by law enforcement officers that left him with significant injuries. Thus, Daoud filed this

suit against the officers and Oakland County alleging use of excessive force, failure to adequately

train or supervise the offending officers, and gross negligence.

        Before the Court now is Defendants’ partial motion to dismiss Daoud’s complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6). The County seeks dismissal of Daoud’s Monell claims

and the officers seek dismissal of the gross negligence and § 1983 claims against them in their

official capacities. For the reasons stated below, the Court will grant Defendants’ motion.

                                                 I.

        The facts of this case, as alleged in Daoud’s complaint, are as follows. See Theile v.

Michigan, 891 F.3d 240, 243 (6th Cir. 2018).
       On or about March 22, 2016, Daoud was transferred from the Oak Park Police Department

to the Oakland County Jail as a pre-trial detainee. (R. 1, PageID.3.) While Daoud was sitting on a

bench in the booking area, officers called for Daoud to approach them, then instructed him “to

wave at deputies standing nearby and tell them that he likes racial slurs.” (Id.) Daoud responded

by throwing an empty toothpaste container he was holding into a nearby trash bin. (Id.) Then he

turned to walk back to the bench he was sitting on. (Id.) The officers asked Daoud “if he had a

problem.” (Id.) When Daoud responded in the negative, Officer Bryan Otto and other unnamed

officers “pulled [Daoud] into a holding cell, threw him down and pinned him to the ground,”

“twisted [his] right arm behind his back and hit him multiple times in the head.” (Id.) Otto told

Daoud that “it was his house and not to throw anything away without his permission.” (R. 1,

PageID.4.)

       As a result of the officers’ actions, Daoud suffered significant injuries, including an injury

to his head. (R. 1, PageID.4–5.)

                                                II.

       When a defendant moves to dismiss pursuant to Rule 12(b)(6), the plausibility standard

articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

662 (2009), governs. Under that standard, a court first culls legal conclusions from the complaint,

leaving only factual allegations to be accepted as true. Iqbal, 556 U.S. at 679. The inquiry then

becomes whether the remaining assertions of fact “allow[] the court to draw the reasonable

inference that the defendant is liable[.]” Id. at 678. Although this plausibility threshold is more

than a “sheer possibility” that a defendant is liable, it is not a “‘probability requirement.’” Id.

(quoting Twombly, 550 U.S. at 556). Whether a plaintiff has presented enough factual matter to

“‘nudg[e]’” his claim “‘across the line from conceivable to plausible’” is “a context-specific task”



                                                 2
requiring this Court to “draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679, 683 (quoting Twombly, 550 U.S. at 570).1

                                                  III.

                                                   A.

        Daoud brings a Monell claim against Oakland County. “To prevail in a § 1983 suit against

a municipality, a plaintiff must show that the alleged federal right violation occurred because of a

municipal policy or custom.” Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir.

2005) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). “To show the existence of

a municipal policy or custom leading to the alleged violation, a plaintiff can identify: (1) the

municipality’s legislative enactments or official policies; (2) actions taken by officials with final

decision-making authority; (3) a policy of inadequate training or supervision; or (4) a custom of

tolerance or acquiescence of federal violations.” Baynes v. Cleland, 799 F.3d 600, 621 (6th Cir.

2015). Daoud alleges Oakland County is liable for failing to train or supervise its officers, as well

as by acquiescing to a pattern of unconstitutional conduct.

        But Daoud pleads nothing more than legal conclusions.



        1
           In his response to Defendants’ motion to dismiss, Daoud misconstrues the pleading
standards of the Sixth Circuit when he suggests that “specificity is not necessary.” (R. 9,
PageID.56.) His conclusion rests on two errors. First, Daoud cites Tucker v. Middleburg-Legacy
Place, which states that “specific facts are not necessary” when the complaint fairly notifies the
defendant of “the ground upon which it rests.’” 539 F.3d 545, 550 (6th Cir. 2008). As highlighted
by Defendants, this case was decided prior to the Supreme Court’s decision in Iqbal, and thus has
little value in guiding the Court’s evaluation of a 12(b)(6) motion today. (R. 10, PageID.68.)
Second, Daoud cites Coley v. Lucas County, 799 F.3d 530, 543 (6th Cir. 2015), to support the idea
that “the Sixth Circuit recently affirmed . . . specificity is not necessary, but only fair notice to the
defendant by reviewing a complaint in full order ‘to do justice.’” (R. 9, PageID.56.) But the court
found no such thing. Instead, it simply refuted the argument that a claim should be dismissed
because the plaintiffs “did not restate the pertinent factual allegations in the specific causes of
action.” Coley, 799 F.3d at 543. The point is that the positioning of the factual allegations within
the complaint does not matter, not that conclusory legal statements are sufficient to state a claim
for relief. Id.
                                                   3
       The Court will start first with the failure-to train-or-supervise claims. Such a claim requires

that “(1) the training or supervision was inadequate for the tasks performed; (2) the inadequacy

was the result of the [County’s] deliberate indifference; and (3) the inadequacy was closely related

to or actually caused the injury.” Winkler v. Madison Cty., 893 F.3d 877, 902 (6th Cir. 2018).

       Daoud’s complaint states that Oakland County failed to adequately train and supervise its

officers on use of force, preventing violations of constitutional rights, and de-escalation. (See R.

1, PageID.6.) But this is nothing more than a “formulaic recitation” of one of the elements of

Daoud’s claim, insufficient to withstand a motion to dismiss. See Iqbal, 556 U.S. at 678, 681. More

specifically, one way a plaintiff can demonstrate an illegal policy is by showing the “existence of

a policy of inadequate training or supervision.” See Burgess v. Fischer, 735 F.3d 462, 478 (6th

Cir. 2013) (citing Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005)). And here,

Daoud has alleged nothing more than that. He has failed to identify the practice or policy that

formed the basis of his claims. See Johns v. Oakland Cnty., No. 15-12924, 2015 WL 4396065

(E.D. Mich. Aug. 1, 2016); Flanigan v. Cnty. of Oakland, No. 15-12504, 2016 WL 304763 (E.D.

Mich. Jan. 26, 2016). And because Daoud also “failed to allege in what way training was lacking,

the claims amount to mere legal conclusions, which the Court is not bound to accept in deciding

this motion.” Thornton v. City of Columbus, 171 F. Supp. 3d 702, 703, 708 (S.D. Ohio 2016).

       Even if the Court accepts that Daoud’s complaint included a factual basis to support that

training or supervision was inadequate, Daoud still needs to sufficiently allege that the inadequacy

was the result of deliberate indifference. The Sixth Circuit recognizes two theories of deliberate

indifference in this context. Winkler v. Madison Cnty., 893 F.3d 877, 902–03 (6th Cir. 2018);

Brown v. Chapman, 814 F.3d 447, 463 (6th Cir. 2016). The first is “failure to provide adequate

training in light of foreseeable consequences that could result from a lack of instruction.” Winkler,



                                                 4
893 F.3d at 903 (citation omitted). The second is failure “to act in response to repeated complaints

of constitutional violations by its officers.” Id. (citation omitted).

        Daoud’s complaint fails to allege facts to support either theory. He has not alleged any

factual basis for how the training was inadequate. He has not alleged how or why an unprovoked

attack on a pre-trial detainee in the booking area of the Oakland County jail is a foreseeable

consequence of inadequate instruction. And he does not allege any repeated complaints of

constitutional violations. Daoud alleges only one constitutional violation—the particular incident

involving him.

        So Daoud has failed to plead a viable Monell claim based on failure-to-train-or-supervise.

        Moving on to Daoud’s other Monell claim, he says Oakland County acquiesced in federal

rights violations. To plead a plausible claim, Daoud would have to allege “(1) a clear and persistent

pattern of unconstitutional conduct by [the officers]; (2) the [County’s] notice or constructive

notice of the unconstitutional conduct; (3) the [County’s] tacit approval of the unconstitutional

conduct, such that [its] deliberate indifference in [its] failure to act can be said to amount to an

official policy of inaction; and (4) that the policy of inaction was the moving force of the

constitutional deprivation.” Winkler, 893 F.3d at 902.

        Like his other Monell claim, Daoud pleads the legal conclusions for this claim but not any

facts to support them. As mentioned, Daoud’s factual allegations reference only a single instance

of a constitutional violation. And a single instance is not a “clear and persistent pattern,” Winkler,

893 F.3d at 902, and cannot lead this Court to “draw . . . a reasonable inference that [the County

of Oakland] is liable for the misconduct alleged,” Iqbal, 556 U.S. at 678.

        Daoud argues that the involvement of multiple officers in the attack indicates that “Oakland

County permits and encourages its police officers’ violations of citizens’ constitutional rights by



                                                   5
failing to adequately supervise, review, and discipline its police officers.” (R. 9, PageID.58.) But

Daoud does not cite any law to support the conclusion that a single event becomes a pattern

because it involved multiple people. And this assertion is inconsistent with law in this circuit. See

Winkler, 893 F.3d at 902.

       Daoud’s Monell claims will be dismissed.

       The Court will likewise dismiss Daoud’s claims against the officers in their official

capacities, because “[a]s long as the government entity receives notice and an opportunity to

respond, an official-capacity suit is, in all respects other than name, to be treated as a suit against

the entity.” Cady v. Arenac Cnty., 574 F.3d 334, 342 (6th Cir. 2009) (quoting Kentucky v. Graham,

473 U.S. 159, 166 (1985)). An “[o]fficial capacity suits must still satisfy the ‘policy or custom’

requirements of Monell.” Kentucky, 473 U.S. at 166. Again, Daoud’s complaint fails to do so.

                                                  B.

       Defendants also contend that Daoud’s complaint fails to state a claim for gross negligence.

Although employees of government agencies are generally immune from tort liability, immunity

does not apply if an employee’s actions “amount to gross negligence that is the proximate cause

of the injury or damage.” Mich. Comp. Laws § 691.1407(2)(c). Gross negligence is defined as

“conduct so reckless as to demonstrate a substantial lack of concern for whether an injury results.”

Mich. Comp. Laws § 691.1407(8)(a).

       While Daoud, again, pleads the necessary legal conclusions for a gross negligence claim,

his factual allegations do not support these conclusions. As alleged, the direct cause of Daoud’s

injuries was the officers’ unprovoked attack when they “pulled [Daoud] into the holding cell, threw

him” to the ground, pinned him there, and “hit him multiple times in the head.” (R. 1, PageID.3.)

But this describes an intentional act. And Michigan law does not allow intentional acts, even when



                                                  6
couched in terms of a breach of duty, to be the basis of a gross-negligence claim. See Miller v.

Sanilac Cnty., 606 F.3d 240, 254 (6th Cir. 2010).

       Daoud responds that his gross negligence claims are not “fully premised on excessive

force.” (R. 9, PageID.63.) But, aside from so stating, he does not point to anything that would

suggest a separate negligence claim—such as other officers or supervisors who knew about, but

failed to stop, the attack. So “[t]he facts which form the basis of the gross negligence accusation

are the same as those alleged in the § 1983 excessive force and Monell liability claims.” Amerson

v. Twp. Of Waterford, No. 12-10375, 2012 WL 5948044 at *2 (E.D. Mich. Nov. 28, 2012).

       As Daoud has failed to plead a plausible claim of gross negligence, that claim must be

dismissed.

                                               IV.

       For the reasons stated, Defendants’ partial motion to dismiss for failure to state a claim is

GRANTED. Counts II and III of the complaint, together with the official-capacity claims in Count

I are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: October 18, 2018


        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, October 18, 2018, using the Court’s ECF system.


                                             s/William Barkholz
                                             Case Manager




                                                7
